1

2

3                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
4
                                      )
5
                                      )
     JENNIFER BOWMAN,                 )                 Civil No. 2:17-cv-0546 BAT
6
                                      )
7                 Plaintiff,          )
       vs.                            )
8                                     )                 ORDER FOR AWARD OF ATTORNEY’S
     COMMISSIONER OF SOCIAL SECURITY, )                 FEES PURSUANT TO 42 USC § 406(b).
9                                     )
                  Defendant.          )                 NOTE ON MOTION CALENDAR
10                                    )                 September 13, 2019 without oral argument
                                      )
11
                                                       ORDER
12
            Plaintiff filed a motion for attorney’s fees pursuant to 42 U.S.C. § 406(b) and having considered
13
     Plaintiff’s motion and the supporting documents, as well as the Defendant’s response to this motion, it is
14
     hereby ORDERED that:
15
            1) The Court GRANTS plaintiff’s motion and authorizes reasonable attorney’s fees pursuant to
16
     42 U.S.C. § 406(b) of $7,577.25 less previously awarded and received EAJA fees totaling $5,094.70, to
17
     equal a total fee of $2,482.55.
18
            2) Defendant shall release the fee of $2,482.55 minus any applicable processing fee to
19
     Plaintiff’s attorney, Rosemary B. Schurman, at 8123 NE 115 Way, Kirkland, WA 98034 or via
20
     automatic deposit.
21
            Dated this 9th day of September , 2019
22

23

24
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
25    ORDER for 406(b) Fees- 17-546 BAT page 1                             Rosemary B. Schurman, WSBA 11451
                                                                                 Attorney at Law PLLC
                                                                                    8123NE 115 Way
                                                                                   Kirkland, WA 98034
                                                                              425-821-8577/fax 888-821-0544
1    Presented by:
     s/Rosemary B. Schurman
2    Rosemary B. Schurman, WSBA 11451
     Attorney for Plaintiff
3

4

5
                                          CERTIFICATE OF SERVICE
6
     I hereby certify that I have electronically filed the foregoing on August 28, 2019 with the Clerk of the
7    Court using the CM/ECF system which will send notification of such filing to the following: Kerry
     Keefe, U.S. Attorney & Office of General Counsel, SSA.
8

9    s/Rosemary B. Schurman
     Rosemary B. Schurman, WSBA 11451
10   Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25    ORDER for 406(b) Fees- 17-546 BAT page 2                             Rosemary B. Schurman, WSBA 11451
                                                                                 Attorney at Law PLLC
                                                                                    8123NE 115 Way
                                                                                   Kirkland, WA 98034
                                                                              425-821-8577/fax 888-821-0544
